Citation Nr: 0728470	
Decision Date: 09/11/07    Archive Date: 09/25/07

DOCKET NO.  02-17 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
additional disability of the back claimed as due to surgical 
treatment provided by the Department of Veterans Affairs (VA) 
in September 1995.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1965 to October 
1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of March 2002 and later by 
the Department of Veterans Affairs (VA) New Orleans, 
Louisiana, Regional Office (RO).  The Board remanded the case 
for additional development in September 2004 and again in 
December 2005.    

A hearing was held before the undersigned Veterans Law Judge 
in July 2007. 


FINDINGS OF FACT

There is no competent medical evidence which shows that the 
proximate cause of the additional disability of the veteran's 
back was carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part 
in furnishing the hospitalization or medical or surgical 
treatment, or that the proximate cause of any such disability 
was an event which was not reasonably foreseeable.



CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § 1151 
for additional disability of the back claimed as due to 
surgical treatment provided by the VA in September 1995 are 
not met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.361 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The 
communications, such as letters from the RO dated in August 
2001 and December 2005 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claim, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  See generally Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The December 2005 letter 
specifically addressed the claim for compensation under 
§ 1151 and specifically told the veteran to submit any 
additional evidence that he had in his possession.  The VA 
has no outstanding duty to inform the appellant that any 
additional information or evidence is needed.

The veteran's initial VCAA letter was provided prior to the 
adjudication of his claim.  Moreover, the claim was 
readjudicated after the issuance of the second letter in 
December 2005.  Therefore, there has been no prejudice as a 
result of the timing of the letters.  Further, because the 
claim for compensation is denied, any question as to the 
appropriate rating or the effective date is moot, and there 
can be no failure-to-notify prejudice to the veteran.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran was afforded a VA examination.  His available VA 
treatment records have been obtained.  Records have also been 
obtained from the Social Security Administration.  In July 
2007, the veteran had a hearing before the Board.  The Board 
does not know of any additional relevant evidence which is 
available but has not been obtained.  The Board has noted 
that the veteran has requested additional development of 
evidence, to include additional efforts to obtain the 
operation report from his surgery in September 1995, as well 
as another VA examination.  The Board notes however, that 
there have already been two remands for the purpose of 
obtaining the operation report, and the RO has made multiple 
unsuccessful attempts to obtain such a report.  The evidence 
which has been obtained includes that hospital discharge 
summary from that operation, as well as numerous follow up 
records.  The records which have been obtained include 
records from the Tucson VAMC and the Shreveport VAMC.  The 
Board concludes that no additional records exist, and that 
further attempts to obtain more records would be futile.  
With respect to whether another examination is required, the 
Board notes that the veteran has already been afforded a VA 
examination in the case, and an addendum was later obtained.  
The examination reports reflect that the medical records were 
considered, and appropriate opinions were rendered.  Although 
the veteran has asserted that the opinions were faulty as 
they were based on a mistaken belief that he had changed the 
battery in his car on the day of the examination when if fact 
this had actually been accomplished by a worker at an auto 
parts store.  In essence, the veteran asserted that he 
believed that the examiner underestimated the severity of his 
back problems.  The Board finds that this possible 
misunderstanding did not affect the validity of the 
examination report.  In this regard, the Board notes that the 
opinion being rendered was not one regarding the severity of 
the current back disability on the day of the examination, 
but rather the cause of the disability and whether the VA 
treatment several years earlier involved negligence or error.  
Therefore, any misunderstanding regarding the veteran's 
activities on the day of the examination did not affect the 
relevant opinions which were rendered.  Thus, for the 
foregoing reasons, the Board concludes that all reasonable 
efforts were made by the VA to obtain evidence necessary to 
substantiate the veteran's claim.  Therefore, no further 
assistance to the veteran with the development of evidence is 
required.  

The veteran contends that the RO made a mistake by denying 
his claim for compensation because he developed additional 
disability of his back as a result of surgery performed at a 
VA Medical Center in September 1995.  The appellant's claim 
for compensation is premised on 38 U.S.C.A. § 1151.  Title 
38, U.S.CA. § 1151 provides that, where a veteran suffers an 
injury or an aggravation of an injury resulting in additional 
disability by reason of VA hospitalization, or medical or 
surgical treatment, compensation shall be awarded in the same 
manner as if such disability were service connected.  
Subsequent amendments to 38 U.S.C.A. § 1151 made by Public 
Law 104-204 require a showing not only that the VA treatment 
in question resulted in additional disability but also that 
the proximate cause of the disability was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
medical or surgical treatment, or that the proximate cause of 
additional disability was an event which was not reasonably 
foreseeable.  Those amendments apply to claims for 
compensation under 38 U.S.C.A. § 1151 which were filed on or 
after October 1, 1997.  VAOPGCPREC 40-97.  Because the 
veteran's claim was filed in May 2001, the version of § 1151 
that is applicable to this case is the amended version that 
is applicable only to claims filed on or after October 1, 
1997.  See Pub. L. No. 104-204, § 422(b)(1), (c), 110 Stat. 
2926-27 (1996).  

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment.  VA 
considers each involved body part or system separately. 38 
C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause. 38 C.F.R. 
§ 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress. 38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability or death, it must be shown that the 
hospital care or medical or surgical treatment caused the 
veteran's additional disability or death; and (i) VA failed 
to exercise the degree of care that would be expected of a 
reasonable health care provider; or (ii) VA furnished the 
hospital care or medical or surgical treatment without the 
veteran's informed consent.  Determinations of whether there 
was informed consent involve consideration of whether the 
health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under 
the circumstances of a case will not defeat a finding of 
informed consent. 38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32. 38 C.F.R. § 3.361(d)(2)).

Based on review of the relevant evidence in this matter, and 
for the following reasons and bases, it is the decision of 
the Board that the preponderance of the evidence weighs 
against the claim for compensation under 38 U.S.C.A. § 1151 
for disability alleged to be caused by hospitalization or 
medical or surgical treatment provided by VA.

During the hearing held in May 2007, the veteran testified 
that he had received surgery by the VA in September 1995, and 
that upon awakening from surgery he had excruciating pain.  
He reported that the surgeon told him that he had 
inadvertently severed a nerve.  The veteran reported that he 
continued to have pain and required Morphine and Valium.    

The medical evidence which has been presented includes VA and 
private medical treatment records from prior to the surgery.  
For example, a record dated in January 1995 from Robert L. 
Carlisle, M.D., at Caring Unlimited reflects that the veteran 
initial presented with a history of falling out of a truck 
with alleged compression fractures of L3/4 and 5.  He also 
reportedly had been told that he had spondylosis of the upper 
spine.  Over the years, he had progressive back pain and 
inability to work.  Nonsteroidal anti-inflammatories were of 
minimal help, and he had in the past been addicted to 
narcotics.  The veteran stated that he could not bend over 
and there were days when he could not get out of bed or 
straighten up without a cane.  On some days he could carry 
fifty pounds, while on others he could not carry a 
toothbrush.  Examination showed a full range of motion of the 
back, no positive straight leg raising.  Strength and motor 
exam were normal.  Sensory exam was also normal.    

A VA hospital summary dated in September 1995 reflects that 
the veteran was admitted on September 8, 1995, and underwent 
an anterior lateral peritoneal L4-5 diskectomy, left iliac 
crest bone grafting with DePuy cage.  It was noted that he 
had a history of complaining of low back pain since 1966.  
Since then he had also developed neck pain.  The low back 
pain radiated to the leg as a burning pain in the left leg 
and anterior thigh.  His pain had been getting worse over the 
past year.  He denied bowel or bladder problems.  Workup 
showed L4-5, L5-S1 spondylolisthesis with herniated discs.  
Sensory examination showed decreased sensation to pinprick 
and light touch in the left leg and medial foot.  During the 
hospital course, on September 8, 1995, he underwent the above 
mentioned procedure.  Post operatively, he was maintained on 
PCA for pain.  He developed an ileus which required 
nasogastric tube placement.  He also reportedly had an acute 
psychiatric episode of being agitated.  He had a knight brace 
put on on September 11, 1995, and postoperative files showed 
good alignment of the spines with good placement of the cage.  
He was able to ambulate and put the brace on by himself.  His 
bladder was working fine, and he had a bowel movement.  
Neurologic exam showed 5/5 strength with much improved 
sensory exam with only minor decreases sensation in the 
medial left foot.  Reflexes were symmetric.  In an addendum 
it was noted that he continued to progress well.  Also of 
record are numerous additional records pertaining to 
subsequent treatment by both VA and private physicians.  A 
record dated in December 1996 reflects that the veteran had 
back surgery in September 1995, and now was having difficulty 
urinating.  

In reviewing the medical evidence pertaining to the veteran's 
disability, the Board notes that there is no medical opinion 
which contains any indication that there was carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on VA's part in furnishing the 
hospitalization or medical or surgical treatment, or that the 
proximate cause of any such disability was an event which was 
not reasonably foreseeable.  Although the veteran had 
reported in his testimony that his doctor had told him that 
the doctor had inadvertently severed a nerve during the 
surgery, those statements by the veteran are not sufficient 
support the claim.  The Court has held that hearsay medical 
evidence, as transmitted by a lay person, is not sufficient 
to support a claim because the connection between what a 
physician said and the lay person's account of what the 
physician purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  See 
Robinette v. Brown, 8 Vet.App. 69, 77 (1995).  See also 
Kirwin v. Brown, 8 Vet.App. 148, 153 (1995).  Although the 
veteran may believe that his complications were due to 
improper VA treatment, the Court has held that lay persons, 
such as the veteran, are not qualified to offer an opinion 
that requires medical knowledge, such as a diagnosis or an 
opinion as to the cause of a disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The Board notes that the only medical opinions which are of 
record weigh against the claim as the VA examiner stated that 
there was no negligence or carelessness.  The report of a 
spine examination conducted by the VA in May 2003 reflects 
that a VA physician reviewed the veteran's two volume claims 
file, as well as VA hard copy and electronic files.  
Following physical examination, the examiner stated that the 
veteran did have a degenerative disc disease which required 
surgery, and that the veteran had reported by his history 
worsening of this back pain after the surgery.  However, the 
examiner noted that it was unclear whether the treatment 
actually resulted in the condition.  She noted that there 
were no records outlining complications during the 
hospitalization.  The examiner further stated that:

Therefore, it is this examiner's opinion that 
natural consequences of the veteran's disease 
process involving degenerative disc disease 
resulted in his current condition.  It is unlikely 
that his care involved negligence or a lack of 
proper skill in performing the procedure and there 
was no error in judgment according to the progress 
notes and information available in the C-file as 
well as the veteran's VA hard copy and the 
electronic file.  It does not appear that the VA 
has been involved in any fault in the care or 
treatment of the veteran based on the information 
relayed.  It is a likely complication, however, of 
back surgery to have the problems such as the 
veteran has and this should have been explained to 
the veteran prior to his surgery, however, without 
having in front of me his consent form listing 
complications, etc., the examiner cannot speculate 
what the veteran was told prior to his surgery.

In response to a VA remand, the examiner provided another 
written report in April 2005.  The examiner again reviewed 
the relevant records.  The examiner then offered the 
following opinion:

Based upon review of the veteran's C-file along 
with his electronic records, it is the examiner's 
opinion that his current symptoms of chronic left 
lower extremity radicular symptoms, antalgic gait, 
and fecal and urinary incontinence are not due to 
carelessness, negligence, lack of proper skill, 
error in judgment or similar fault on the part of 
the VA in furnishing care as a result of rendering 
the surgical procedure of anterolateral peritoneal 
L4-L5 discectomy with left iliac crest bone 
grafting with DePuy cage procedure.  Based upon the 
evidence available, these findings represent 
natural consequences of the surgical procedure as 
his lumbar radicular symptoms and pain existed 
prior to his surgical procedure and date back to 
1994 according to the notes available.  

In summary, there is no competent medical evidence which 
shows that the proximate cause of the veteran's additional 
disability of the back was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the hospitalization or medical or 
surgical treatment, or that the proximate cause of any such 
disability was an event which was not reasonably foreseeable.  
The Board concludes that occurrence of a complication does 
not, in and of itself, demonstrate fault.  Accordingly, the 
Board concludes that the criteria for entitlement to 
compensation under 38 U.S.C.A. § 1151 for additional 
disability of the back claimed as due to surgical treatment 
provided by the Department of Veterans Affairs (VA) in 
September 1995 are not met.  



ORDER

Compensation under 38 U.S.C.A. § 1151 for additional 
disability of the back claimed as due to surgical treatment 
provided by the Department of Veterans Affairs (VA) in 
September 1995 is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


